Title: To Benjamin Franklin from James Lovell, 4[-9] July 1777
From: Lovell, James
To: Franklin, Benjamin



Sir,
Philada. July 4th[-9]. 1777
I think it my duty as an Individual to communicate to you some information which you may not perhaps receive in a more formal or authoritative way.
The treaties made with the Chevalr. de Borre Mr. Du Coudray &c. &c. have given infinite trouble being inconsistent with each other, and all of them, except the one you signed with 4 Engineers, inconsistent with the honour of the american officers; who, tho not formed in regular standing armies, have the most just claims from their services since this war commenced. It is not to be doubted but that a multitude of foreign officers, by no means wanting in merit, are willing to come over and supersede such of ours who have been in the field and have borne innumerable hardships, at times when our poverty in arms and ammunitions would have terrified the stoutest Europeans who had been only accustomed to systematic Campaigns.
Though we have now a standing army for 3 Years or during the war, yet the Genius of the people of these States is far from relishing this monarchical Production: so far, at least, as not to be willing, for the sake of Theory, to have Foreigners placed in the highest Trusts. The merit of B. Genl. Knox is great and he is beloved by his corps. How then could Mr. Du Coudray’s treaty fail to create the greatest confusion among our Officers of Artillery? But these are not the only ones. Numbers of our Major Generals are disgraced by an antidate to him of rank from the 1st. of Augst. unknown here till to months after. The 4 Engineers also, who have at length arrived, do in the most preremptory manner disavow being under this Chief of Artillery and Engineers who is not like them of the royal Corps of Engineers. Nor is it usual or proper that the two Parties should be under one direction unless he be the Commander in Chief of the Army.
Mr. De le Balme may be useful as Inspector Genl. of Cavalry which cannot disgust our other officers.
Genl. Conway will resign because the Chevalr. De Borre ranks above him. The first might be ten thousand times more useful to us than the last.
Mr. Holzendorf is a fresh embarrassment in every respect. I very much fear from this sample that an Instruction formerly passed in Congress respecting french officers who do not understand our tongue will be construed into a patent for those who do. It was never intended for that end; and I assure you, Sir, nothing is more dreded than such a Construction. I will not multiply words, but conclude by assuring you of my most sincere Esteem as Sir Your Friend and most humble Servant
James Lovell



Sir,
July 9th. 1777.
Since the former date of this sheet Congress has confirmed the treaty made by you on the 13th. of Febry. but the Engineers are altogether discontented, upon a comparitive view of their rank. I hope we shall some time or other see an End of such pretensions. I almost dread to hear of the arrival of a foreign vessel on this particular foundation. With Truth Sir, Your most obedient humble Servant
James Lovell
Honble Benjamin Franklin Esqr

